Citation Nr: 0413656	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  92-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to compensation benefits for a total left knee 
replacement pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002).

(The issues of entitlement to service connection for a kidney 
disorder and anxiety, compensation benefits for a rotator 
cuff tear pursuant to the provisions of 38 U.S.C.A. § 1151, a 
total compensation rating based on individual unemployability 
(TDIU), and an initial disability rating in excess of 10 
percent for hallux valgus of the left foot are addressed in a 
separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Esq.






WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1947 to 
December 1949, and from September 1950 to July 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The Veterans Law Judge (VLJ) who presided at the August 2003 
hearing addressed the issue of entitlement to compensation 
for a total left knee replacement pursuant to the provisions 
of 38 U.S.C.A. § 1151.  Another VLJ considered the veteran's 
testimony on this issue given at a videoconference hearing in 
June 1998 and, after adjudicating other issues then pending 
on appeal, issued remand orders in December 1998 and 
September 2000, and in June 2003 remanded the case to honor 
the request for another Board hearing.  

As provided in the Board's current policies and procedures 
for processing decisions in such circumstances, a panel of 
three VLJs will address the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a total left knee 
replacement in this decision. 


FINDING OF FACT

The competent and probative medical evidence of record 
establishes that the veteran suffered additional disability 
of the left knee as a result of surgery performed at a VA 
medical facility.


CONCLUSION OF LAW

The criteria for compensation benefits for a total left knee 
replacement pursuant to the provisions of 38 U.S.C.A. § 1151 
have been met.  38 U.S.C.A. §§ 1151 (West 1991 & Supp. 2000); 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.358 (effective 
prior to October 1, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record prior to 1994 shows little information specific to 
the left knee other than a normal range of motion being 
reported on a VA examination in 1985.  Degenerative joint 
disease of the knees is noted in 1994 outpatient reports.

The summary of the hospitalization at the Birmingham VA 
Medical Center in September 1994 noted arthritis was greater 
in the left knee and that the veteran gained minimal relief 
with a nonsteroidal.  According to the report he underwent a 
left total knee replacement without surgical complications 
and was able to stand and walk.  He was discharged with a 
walker after 13 days but not without need of physical therapy 
at home.  He was to be followed at the orthopedic clinic for 
a well-healed wound.  The diagnoses included left total knee 
replacement.  A November 1994 VA examination noted only that 
he was status post the left knee replacement.

VA admitted the veteran to the same facility in late January 
1995 after he reported having a tender and swollen left knee 
for the last week and being unable to bear weight on the left 
knee.  X-ray reportedly showed no evidence of loosening or 
osteomyelitis.  The knee was incised and drained, and 
cultures taken of the left knee showed Staphylococcus aureus.  
He remained hospitalized for 32 days and sent home with 
intravenous antibiotic support.  At discharge the left knee 
was without erythema, induration or exudate and he was able 
to ambulate.  The diagnoses included infected knee prosthesis 
and acute osteomyelitis. 

The veteran was hospitalized again for 22 days beginning in 
mid April 1995 for irrigation and debridement.  The report 
noted his previous course and that he admitted to increasing 
pain with range of motion.  He had 20 to 50 degrees range of 
motion and was extremely tender to the medial condyle.  The 
impression was of a persistent infected left total knee.  He 
had replacement of impregnated cement in addition to the 
irrigation and debridement.  There were no complications and 
at discharge the wound was described as very well healed 
without infection.  It was noted he would continue to wear a 
brace and ambulate with weight bearing as tolerated to the 
left lower extremity.  The principal final diagnosis of 
failed left total knee with staph aureus infection was 
amended to include left knee osteomyelitis.  

The veteran was hospitalized at the same VA facility in June 
1995 for 16 days for revision of the left total knee 
arthroplasty.  At discharge his wound was reported as well 
healed in excellent condition with some mild swelling around 
it.  He was instructed to bear weight as tolerated.  The 
diagnoses included infected total left knee arthroplasty with 
Staphylococcus aureus, status post incision and drainage, and 
revision.  

Subsequent out patient reports in early 1996 noted that 
options for treatment were not good such as removing the knee 
replacement and fusing the knee.  The veteran complained of 
knee pain and there was some looseness of the knee joint to 
lateral movement.  The range of motion for both knees was 
reported as good without any record of the actual range in 
degrees.  

When the veteran filed the claim for compensation under 
section 1151 in June 1997, and in subsequent statements, he 
asserted that as a result of the surgeries he had many 
problems with infection, weakness and that he needed a brace 
and cane to stand and walk.  He also added testimony at the 
Board hearing in June 1998.

The VA examiner in May 1999 noted the veteran used a 
specially made hinged brace on the left knee that was 
described as extensive.  The examiner indicated there was 
evidence of painful motion, etc. but no edema, redness, 
effusion and heat.  Left knee flexion and extension (in 
degrees) was 102 and minus 12, respectively.  The examiner 
stated that stability was very unstable in the anterior, 
posterior and lateral position.  The diagnosis was failed 
prosthesis of the left total knee due to osteomyelitis with a 
residual degenerative joint disease and loss of function due 
to pain.  The examiner believed that it was at least as 
likely as not that the condition of the veteran's knee at 
this time did result from treatment rendered at the VA 
medical center and that this was necessary consequences.

VA clinical records dated early in 2000 note the veteran was 
followed for severe left knee pain and that he apparently 
suffered from chronic osteomyelitis.  Another report noted 
instability post total knee replacement.  Contemporaneous 
private medical reports from DR (initials), DO, mention 
various complaints including left knee pain and limited 
motion of the knee and show chronic osteomyelitis listed 
among his medical problems.  

The veteran provided oral testimony at the RO in May 2002 and 
at a second Board hearing in August 2003.  


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...will be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).

In 1991 the United States Court of Appeals for Veterans 
Claims (CAVC) invalidated 38 C.F.R. § 3.358(a)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); 
aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

The United States Supreme Court (Supreme Court) in affirming 
the CAVC's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.


In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary Consequences' are those 
which are certain to result from, or were intended to result 
from the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it has not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  However, in a 
recent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The CAVC has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993); Contreras v. Brown, 5 Vet. App. 492, 495 (1993).

However, inasmuch as the original claim pursuant to the 
provisions of 38 U.S.C.A. § 1151 was filed in June 1997, the 
provisions of 38 U.S.C.A. § 1151 in effect prior to October 
1, 1997 are applicable to the claim.  VAOPGCPREC 40-97.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue under consideration has 
been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of benefits.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Compensation under 38 U.S.C.A. § 1151

In brief, the veteran asserts that he developed additional 
disability of the left knee as a result of the surgical 
treatment VA provided in September 1994, the initial left 
total knee replacement procedure, and that the three 
subsequent surgeries through June 1995 were needed to address 
complications from infection of the left knee prosthesis.  

Inasmuch as the original claim was filed before October 1, 
1997 (in June 1997), the provisions of 38 U.S.C.A. § 1151 in 
effect from October 1, 1997 forward are inapplicable to the 
claim.  See VAOPGCPREC 40-97.  


The provisions of 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, are more favorable to the claim, inasmuch as 
negligence need not be established in order for the appellant 
to prevail.  The Board notes that under the law, in the 
context of this issue on appeal, where it is determined that 
there is a disability resulting from VA treatment, 
compensation will be payable in the same manner as if such 
disability were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

The VA examiner in May 1999 diagnosed a failed prosthesis of 
the left total knee due to osteomyelitis with a residual 
degenerative joint disease and loss of function due to pain.  
The examiner believed that it was at least as likely as not 
that the present condition of the knee resulted from 
treatment rendered at a VA medical center and that "this was 
necessary consequences".  The characterization of the 
disability as "necessary consequences" misinterprets the 
intended application as explained by the United States 
Supreme Court in Gardner.  

That is, for example compensating one for the loss of a limb 
through amputation to which the patient had consented.  Id at 
556 note 3.  The examiner reviewed the record, noting the 
"extensive remand chart" was reviewed.  Obviously the 
examiner was aware of the condition of the left knee before 
the replacement to conclude that the current disability was a 
result of the VA medical treatment.  

No reasoning was provided to explain the belief that the 
level of disability described or that the failed prosthesis 
due to osteomyelitis was certain or intended from the 
surgical procedures, which is the contemplated meaning of the 
term "necessary consequences".  This portion of the opinion 
seems inconsistent with the principal finding that the 
disability was the result of medical treatment and is 
accorded no probative weight.  

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151: 

(1) Medical evidence of a current disability; 

(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 

(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Hickson, supra.

The Board concludes that the evidentiary record does support 
the veteran's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the left 
total knee replacement.  The VA examiner reviewed the record 
and related the present condition of the left knee to the VA 
surgical treatment.  

The examiner was unequivocal in concluding there was a 
relationship between the veteran's left knee symptoms and the 
total knee replacement.  The opinion to that extent responded 
to the relevant inquiry under the applicable version of the 
law.  There is no competent opinion against the claim.  

The veteran has provided competent evidence through 
correspondence and hearing testimony of observable symptoms 
he has experienced, but he cannot relate a medical disorder 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In other words, the veteran is not competent to link left 
knee symptomatology to VA surgical treatment for his left 
knee in 1994 and 1995, but in this case, the record is 
supplemented with the opinion of a competent VA medical 
professional.  For the foregoing reasons, the Board has 
determined that the record does support a grant of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a total left knee 
replacement.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, here the 
competent evidence supports the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a total left knee 
replacement is granted.  



____________________________                 
____________________________           
 LAWRENCE M. SULLIVAN                                 STEVEN 
L. COHN  
     Veterans Law Judge                                             
Veterans Law Judge 
Board of Veterans' Appeals                                  
Board of Veterans' Appeals 
	

	                                      
_____________________________
	RONALD R. BOSCH
	Veterans Law Judge 
                                               Board of 
Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



